PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LaRosa et al.
Application No. 16/928,664
Filed: 14 Jul 2020
For: TOPICAL ANALGESIC

:
:
:	DECISION ON PETITION
:
:


This is a response to the petition under 37 CFR 1.59(b), filed January 15, 2021, to expunge information from the above identified application.

The petition is dismissed.

Petitioner requests that the Response, filed on January 13, 2021, be expunged from the above identified application.  The petition submits that this document was unintentionally submitted in the above-identified application.

However, the petition is premature since prosecution of the application has not been closed by way of the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application.  See MPEP 724.06.  Accordingly, it is not appropriate to make a final determination of whether or not the document requested to be expunged is “material,” with “materiality” being defined as any information which the examiner considers as being important to a determination of patentability of the application.  Thus, the decision on the petition to expunge must be dismissed at this time.

During prosecution on the merits, the examiner will determine whether or not the identified document is considered to be “material.”  If the information is not considered by the examiner to be material and the conditions related to the expungement of unintentionally submitted information, discussed as A-F in MPEP 724.05 II, are satisfied, the documents will be removed from the official file.  

After the mailing of a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment, the petition to expunge may be renewed by applicants or applicants’ representative.  No further fee is required for such a second submission of a petition under 37 CFR 1.59 to expunge information.  In addition, the requester is cautioned to renew the petition under 37 CFR 1.59 for reconsideration by the Office prior to the point at which the present file, or file claiming priority to the present file, is forwarded for issuance of the patent.  This is to be done no later than immediately after the examiner has issued a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment.  A failure to timely renew the petition to expunge prior to the point at which the file is forwarded for issuance will result in the material being retained in the patented file and thus becoming open to the public.

Also, in regard to the request that for expungement of the petition to expunge, it is the policy of the USPTO to ensure as complete a patent file wrapper as possible while preventing unnecessary public disclosure of trade secrets, proprietary material, and protective order material.  Office procedures for expunging a document serve to protect trade secrets, proprietary material, and protective order material, but are not available to suppress knowledge of the existence or location of expungement proceedings.  Papers related to the requested expungement, which do not include trade secrets, proprietary material, and protective order material, are included in the record to ensure as complete a patent file wrapper as possible.   Since the petition does not provide trade secret, proprietary information, or protective order material, it will remain of record in the file of the above identified application.  

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions